Digitally signed
                                                                            by Reporter of
                                                                            Decisions
                                                                            Reason: I attest
                          Illinois Official Reports                         to the accuracy
                                                                            and integrity of
                                                                            this document
                                  Appellate Court                           Date: 2021.04.12
                                                                            10:03:30 -05'00'



           Bank of New York Mellon v. Rodriguez, 2020 IL App (2d) 190143



Appellate Court       THE BANK OF NEW YORK MELLON, f/k/a The Bank of New
Caption               York, as Trustee for the Certificate Holders of the CWABS, Inc.,
                      Asset-Backed Certificates, Series 2005-4, Plaintiff-Appellee, v.
                      FRANCESCA T. RODRIGUEZ, JESSE RODRIGUEZ, and THE
                      VILLAGE OF CAROL STREAM, UNKNOWN OWNERS-
                      TENANTS, and NONRECORD CLAIMANTS, Defendants
                      (Francesca T. Rodriguez and Jesse Rodriguez, Appellants; Carl Duber,
                      Garry Duber, Janet Duber, Rosa DeLaRosa, Erica DeLaRosa, and
                      Community Savings Bank, Respondents-Appellees).



District & No.        Second District
                      No. 2-19-0143



Filed                 March 30, 2020



Decision Under        Appeal from the Circuit Court of Du Page County, No. 12-CH-1998;
Review                the Hon. James D. Orel, Judge, presiding.



Judgment              Affirmed.


Counsel on            Giovanni Raimondi, of RAI Law, LLC, of Schaumburg, for
Appeal                appellants.

                      Punit Kumar Marwaha, of Troutman Sanders LLP, of Chicago, for
                      appellee Bank of New York Mellon.
                               Nathan B. Grzegorek and James A. Larson, of Plunkett Cooney, P.C.,
                               of Chicago, for appellees Carl Duber, Garry Duber, and Janet Duber.



     Panel                     JUSTICE JORGENSEN delivered the judgment of the court, with
                               opinion.
                               Justices Schostok and Brennan concurred in the judgment and opinion.


                                               OPINION

¶1        In April 2012, plaintiff, the Bank of New York Mellon, formerly known as the Bank of
      New York, as trustee for the certificate holders of CWABS, Inc., Asset-Backed Certificates,
      Series 2005-4 (Bank), filed a foreclosure complaint against defendants, Francesca T. and Jesse
      Rodriguez, concerning a home in Hanover Park. Ultimately, in May 2014, the trial court
      entered a default judgment against defendants, and the property was sold through a judicial
      sale.
¶2        In July 2018, defendants filed a petition for relief from a void judgment, pursuant to section
      2-1401 of the Code of Civil Procedure (Code) (735 ILCS 5/2-1401 (West 2016)), arguing that
      all orders entered against them in the foreclosure action were void because they were not
      properly served and that, therefore, the court had lacked personal jurisdiction over them. The
      Bank moved to dismiss the petition, pursuant to section 2-615 of the Code (735 ILCS 5/2-615
      (West 2016)), arguing that service was proper and that the petition failed to attach a required
      affidavit. In addition, Carl, Garry, and Janet Duber, joined by Rosa and Erica DeLaRosa and
      Community Savings Bank (CSB) (collectively, the purchasers), moved to dismiss the petition,
      pursuant to section 2-619.1 of the Code (735 ILCS 5/2-619.1 (West 2016)), arguing, in part,
      that they were bona fide purchasers of the property and that defendants were estopped from
      seeking relief, on account of their bankruptcy proceeding. The trial court denied the Bank’s
      motion but granted the purchasers’ motion and dismissed the section 2-1401 petition on the
      basis of estoppel, due to defendants’ surrender of the property in bankruptcy and the discharge
      of their debts therein. Defendants appeal. For the following reasons, we affirm.

¶3                                         I. BACKGROUND
¶4        As mentioned, the Bank filed the foreclosure complaint in April 2012. In May 2012,
      defendants filed a Chapter 7 bankruptcy petition, in which they identified the property as one
      of their assets that they intended to “surrender.” On September 18, 2012, the bankruptcy
      closed, and defendants’ debts, including those pertaining to the property, were discharged.
¶5        After the bankruptcy closed, on December 12, 2012, a service affidavit was filed in the
      foreclosure action. Specifically, in an “affidavit of special process server,” John P. Valente
      attested that he was an agent of a licensed private detective agency “appointed by the court to
      serve process” in this case. According to the affidavit, on December 4, 2012, service of the
      summons and the foreclosure complaint was effected upon defendants at “5612 S. Oak Park



                                                  -2-
     Ave, Chicago, IL, 60638.” 1 The record does not contain an order appointing a special process
     server.
¶6       Approximately two weeks later, on December 17, 2012, defendants’ attorney from the
     bankruptcy proceeding filed in the foreclosure action a “suggestion of bankruptcy.” The
     document notified “interested parties” of the existence of the bankruptcy case and attached
     various documents pertaining to that case. Again, this document was filed in the foreclosure
     action almost three months after the bankruptcy case closed.
¶7       The record reflects, without explanation or detail, that the foreclosure action was then
     continued for approximately two years. It is apparently undisputed that defendants did not seek
     to redeem or reaffirm the property. Eventually, in April 2014, the Bank moved for a default
     judgment against defendants and a judgment of foreclosure and sale. On May 16, 2014, the
     court entered an order of default against defendants and a judgment of foreclosure. The
     property was sold at a judicial sale, with the Bank being the successful bidder. On October 7,
     2014, the foreclosure court entered an order confirming the judicial sale.
¶8       In January 2015, the Dubers purchased the residence from the Bank for $130,000. They
     attested that they had remitted sums for real estate taxes and property insurance and invested
     approximately $61,500 in home improvements. In September 2015, the DeLaRosas (and their
     mortgage lender, CSB) purchased the residence from the Dubers for $260,000.
¶9       On July 17, 2018, approximately six years after they received their bankruptcy discharge,
     defendants filed a section 2-1401 petition seeking relief from a void judgment. They argued
     that, where there was no order in the record appointing a special process server, they were
     improperly served in Cook County, in violation of section 2-202(a) of the Code (735 ILCS
     5/2-202(a) (West 2016)), and that the jurisdictional defect affirmatively appeared on the face
     of the record. Accordingly, they argued that the court lacked personal jurisdiction over them
     and that the default judgment was void. In their prayer for relief, defendants requested that the
     court do the following:
                 –quash the service;
                 –vacate all orders and judgments in the case as void ab initio;
                 –find that the lack of jurisdiction is apparent on the face of the record;
                 –find that defendants are the owners of the property;
                 –restore possession of the property to them and order that the Bank, the Dubers,
             and the DeLaRosas pay defendants, “as restitution, reasonable use and occupancy of
             [the property] from October 7, 2014, through and including the date [defendants] are
             restored to possession.” Alternatively, “in the event that possession is not restored” to
             defendants, the Bank, the Dubers, and the DeLaRosas pay defendants “as restitution”
             the value of the property on the date that the petition is granted, plus reasonable use


         1
          The record reflects that earlier attempts to serve defendants at the property were unsuccessful and
     that the property was unoccupied and appeared abandoned. For example, on April 28, 2012, before
     defendants filed for bankruptcy, service of process at the property was unsuccessful, and the process
     server attested that there was no furniture nor any personal belongings in the single-family residence,
     the home had two broken windows and a broken storm-door window, there were no lights on inside,
     there was no car in the driveway, there was a vacancy notice posted on the front door and the garage,
     and defendants’ names were not listed on the doorbell or mailbox.

                                                    -3-
               and occupancy of the property from October 7, 2014, through and including the date
               that restitution is paid in full;
                   –order the Bank and the purchasers to pay defendants and CSB, “as restitution,” all
               profits that they derived from the property; and
                   –stay further proceedings until all restitution is made to defendants.
¶ 10       The Bank filed the section 2-615 motion, arguing that defendants’ petition lacked a
       required affidavit and that service was proper. The Dubers, joined by the DeLaRosas and CSB,
       filed the section 2-619.1 motion, arguing that they were entitled to bona-fide-purchaser
       protections under section 2-1401(e) (735 ILCS 5/2-1401(e) (West 2016)), section 2-1401(e)
       barred the possessory relief requested by defendants, the laches doctrine barred the petition,
       the bankruptcy proceeding acted to judicially estop defendants from pursuing their petition,
       and defendants’ requested relief was not predicated on the matters asserted in the petition.
¶ 11       On January 24, 2019, after hearing oral argument, the trial court denied the Bank’s section
       2-615 motion but granted with prejudice the purchasers’ motion, pursuant to the section 2-619
       judicial-estoppel arguments. At a hearing, the court and defendants’ counsel had the following
       exchange:
                   “THE COURT: How can you even bring this action when the trustee on the Chapter
               7 is the party that was of interest, number one. Number two, your clients gave up their
               interest. And number three, they are taking a contrary stance now, as you stand here in
               front of the Court.
                                                     ***
                   THE COURT: They have surrendered to the trustee the property.
                   MR. RAIMONDI: For administration. At the point where the trustee did not
               administer that asset, it returns back to the debtor upon the discharge.
                   THE COURT: And did they get the property back on discharge?
                   MR. RAIMONDI: I don’t know.
                   THE COURT: So, how can you bring this action then? If you don’t even know—
                   MR. RAIMONDI: Because—
                   THE COURT: You just made an admission in open court that you don’t know if
               they even have this property at this point.
                   MR. RAIMONDI: Obviously, they don’t have the property, your Honor.”
¶ 12       The court emphasized that defendants filed their bankruptcy petition, vacated and
       surrendered the property, and received the bankruptcy discharge before they received service
       in the foreclosure action. It found defendants’ position in the bankruptcy―surrendering the
       property―contrary to their section 2-1401 argument that they had an interest in the property,
       and it dismissed the petition. On February 22, 2019, defendants filed their notice of appeal.

¶ 13                                         II. ANALYSIS
¶ 14       Preliminarily, we note that, similar to their postures below, the Bank on appeal filed a
       response brief, and the Dubers filed a separate response brief, joined by the DeLaRosas and
       CSB. In addition, the purchasers filed a motion, which we ordered taken with the case, to strike
       one section of defendants’ reply brief. They argue, in sum, that defendants’ argument in that
       section―that the estoppel defense improperly concerns issues of title and the merits of the

                                                  -4-
       underlying foreclosure―was not raised in defendants’ opening brief and should therefore be
       stricken. We reject their argument and deny the motion. We agree with defendants that the
       argument addressing the propriety of issues raised in a section 2-1401 proceeding simply
       responded in natural extension to arguments the purchasers and the Bank raised in their briefs.
¶ 15        Turning to defendants’ appellate arguments, they contend initially that the trial court erred
       in dismissing their section 2-1401 petition, pursuant to section 2-619(a)(9) of the Code, based
       on estoppel principles. Section 2-619(a)(9) of the Code permits dismissal of an action where
       “the claim asserted against defendant is barred by other affirmative matter avoiding the legal
       effect of or defeating the claim.” 735 ILCS 5/2-619(a)(9) (West 2016). We review de novo the
       dismissal of a complaint pursuant to section 2-619(a)(9). McIntosh v. Walgreens Boots
       Alliance, Inc., 2019 IL 123626, ¶ 17. In addition, we review de novo a judgment on a section
       2-1401 petition claiming voidness due to lack of personal jurisdiction. Deutsche Bank National
       Trust Co. v. Hall-Pilate, 2011 IL App (1st) 102632, ¶ 12. Moreover, as the trial court’s exercise
       of its discretion in applying the doctrine of estoppel resulted in the termination of litigation,
       our review of that ruling is de novo. See Seymour v. Collins, 2015 IL 118432, ¶¶ 48-49.
¶ 16        First, defendants contend that estoppel does not apply to a motion to vacate a void
       judgment, as voidness may be raised at any time. Second, they argue that the purchasers failed
       to establish judicial estoppel, because there are no allegations that defendants acted in a manner
       calculated to make a mockery of the judicial system and, citing Seymour, they contend that
       courts are reluctant to apply judicial estoppel in the context of bankruptcy. Moreover,
       defendants contend that a statement of intention to surrender property pursuant to section
       521(a)(2)(A) of the Bankruptcy Code (11 U.S.C. § 521(a)(2)(A) (2012)) serves only as a notice
       provision and that “surrender” does not give creditors a free pass to violate state law or violate
       the rights of debtors. Defendants argue that their election to surrender the property in the
       bankruptcy proceeding cannot be construed as a waiver of their right to challenge the
       foreclosure based upon a due process violation. Further, they argue that they should not be
       divested of their due process rights simply because they cooperated with the bankruptcy court.
       They concede that, upon surrender, a debtor cannot impede a creditor’s efforts to take
       possession by available legal means, but they contend that securing void orders when a court
       lacks personal jurisdiction cannot be construed as legal means. Finally, defendants argue that
       the petition was properly pleaded, service in Cook County required the appointment of a
       special process server, the defect in service was apparent on the face of the record such that
       the purchasers were not bona fide, the doctrine of laches does not apply to petitions to vacate
       void judgments, and they are entitled to restitution.
¶ 17        We begin with the trial court’s basis for dismissal, which addresses defendants’ contention
       that surrendering the property did not act to waive their rights to challenge the foreclosure.
       Indeed, whether framed as an issue concerning estoppel or even standing, the court essentially
       questioned whether defendants even had a right to pursue the section 2-1401 petition, where
       they surrendered the property, they received a discharge of the debt, the property became
       subject to administration by the bankruptcy trustee, and the property apparently did not return
       to them after the discharge. The court concluded that defendants’ position in bankruptcy and
       the benefit of the discharge effectively served to preclude their pursuit of relief from judgment
       in the foreclosure. We agree.
¶ 18        While we have no quarrel with defendants’ assertion that void judgments may, generally,
       be attacked at any time, this position presumes that the judgment is being attacked by one with

                                                   -5-
       a valid interest in doing so. The question here is whether the bankruptcy proceeding, in which
       defendants surrendered the property and received a discharge of their debts―before they
       received the alleged defective service of the foreclosure complaint―affected their ability to
       seek relief from the foreclosure judgment. Defendants’ arguments, in total, suggest that their
       positions and the relief they were afforded in bankruptcy were of no legal import with respect
       to the foreclosure. For the following reasons, we disagree.
¶ 19       Two cases from other jurisdictions, although not precedential, are instructive with respect
       to the unique facts of this case. First, in In re Failla, 838 F.3d 1170 (11th Cir. 2016), the court
       explained the effect that “surrendering” property has in the context of bankruptcy. There, the
       court framed the question as “whether a person who agrees to ‘surrender’ his [(or her)] house
       in bankruptcy may oppose a foreclosure action in state court.” Id. at 1173. The court concluded
       that the word “surrender,” although not defined in the Bankruptcy Code, requires that debtors
       relinquish their rights to possess property such that they may not oppose state foreclosure
       actions. Id. at 1177-78; see also In re Pratt, 462 F.3d 14, 18-19 (1st Cir. 2006) (“the most
       sensible connotation of ‘surrender’ *** is that the debtor agreed to make the collateral
       available to the secured creditor—viz., to cede his possessory rights in the collateral”
       (emphases in original and added)). Specifically, the court determined that section 521(a)(2) of
       the Bankruptcy Code requires a debtor to either redeem, reaffirm, 2 or surrender collateral to
       the trustee and creditors; therefore, having chosen to surrender, the debtor must drop
       opposition to the creditor’s foreclosure action. Failla, 838 F.3d at 1178. Further:
                       “Because ‘surrender’ means ‘giving up of a right or claim,’ debtors who
                   surrender their property can no longer contest a foreclosure action. When the
                   debtors act to preserve their rights to the property ‘by way of adversarial litigation’
                   they have not ‘relinquish[ed] *** all of their legal rights to the property, including
                   the rights to possess and use it.’ [Citation.] *** Ordinarily, when debtors surrender
                   property to a creditor, the creditor obtains it immediately and is free to sell it.
                   [Citation.] Granted, a creditor must take some legal action to recover real
                   property—namely, a foreclosure action. [Citation.] Foreclosure proceedings ensure
                   that debtors do not have to determine unilaterally issues of priority if there are
                   multiple creditors or surplus if the value of the property exceeds the liability.
                   [Citation.] Debtors who surrender property must get out of the creditor’s way. ‘[I]n
                   order for surrender to mean anything in the context of § 521(a)(2), it has to mean
                   that *** debtor[s] *** must not contest the efforts of the lienholder to foreclose on
                   the property.’ [Citation]. Otherwise, debtors could obtain a discharge in bankruptcy
                   based, in part, on their sworn statement to surrender and ‘enjoy possession of the
                   collateral indefinitely while hindering and prolonging the state court process.’
                   [Citations.]” (Emphases omitted.) Id. at 1177.


           2
            The court explained that the word “surrender” in section 521(a)(2) is used with reference to the
       words “redeem” and “reaffirm,” both of which “plainly refer to creditors.” Failla, 838 F.3d at 1176. It
       explained that a debtor “redeems” property by paying the creditor a specific amount, while he or she
       “reaffirms” a debt by renegotiating it with the creditor. Id. There appears to be no dispute here that
       defendants neither redeemed nor reaffirmed the property. Moreover, defendants do not provide this
       court with any information concerning the trustee’s actions with respect to the property after they
       surrendered it and received the discharge of their debt.

                                                      -6-
¶ 20       The Failla court rejected the argument that defendants raise here, i.e., that section
       521(a)(2)’s hanging paragraph―which states that “nothing in *** this paragraph shall alter the
       debtor’s or the trustee’s rights with regard to such property under this title, except as provided
       in section 362(h) [(11 U.S.C. § 362(h) (2012))]”―means that a debtor retains the right to
       oppose a foreclosure action, as it interpreted the relevant sections as referring to bankruptcy
       rights. Id. at 1177-78. Finally, the court also noted that concerns about fairness were not
       implicated by its decision, as dropping opposition to foreclosure merely required the debtors
       to honor the declaration they made in bankruptcy to surrender the property. Id. Noting that the
       debtors may not say one thing in bankruptcy court and another thing in state court, the court
       declared, “[i]n bankruptcy, as in life, a person does not get to have his cake and eat it too.” Id.
¶ 21       Similarly, in Ibanez v. United States National Ass’n, 856 F. Supp. 2d 273 (D. Mass. 2012),
       the court considered the equitable effect of a party purporting to surrender a property in
       bankruptcy later seeking to claim injury upon an invalid foreclosure of the property. There, a
       court declared void in 2011 a foreclosure judgment that was entered in 2007 against the
       homeowner. The homeowner filed a complaint, claiming, in part, that he had been deprived of
       the use, possession, and value of the mortgaged property. The bank moved for judgment on
       the pleadings, noting that the homeowner had also, in 2007, filed for Chapter 7 bankruptcy,
       indicated his intent to surrender the subject property, and received a discharge of that debt. The
       court granted the motion. Citing cases relating to concepts of judicial estoppel, it noted that the
       homeowner was “seeking to capitalize in this court on the holding [that the foreclosure was
       void] by invoking the wrongful foreclosure of the same property that he surrendered in the
       Bankruptcy Court in exchange for the discharge of his debts. This, equity will not permit.” Id.
       at 275. The court found “fatal to his claims in this court” the homeowner’s surrender of the
       property in bankruptcy; “thus, even were there a claim, it does not belong to [the homeowner].”
       Id. at 276. In addition, the court noted that the homeowner was allegedly unlawfully deprived
       of the property 10 months after he had surrendered his interest: “To argue that he was injured
       by the invalid foreclosure of a property in which he no longer held any legal or equitable
       interest defies logic.” Id.
¶ 22       Here, like in Ibanez, the allegedly unlawful deprivation occurred after defendants
       surrendered their interest in the property, and therefore, their assertion of injury with respect
       to the allegedly invalid foreclosure defies logic. We acknowledge that, as defendants point out,
       Failla has not been uniformly followed (see, e.g., In re Gregory, 572 B.R. 220, 238-39 (Bankr.
       W.D. Mo. 2017) (holding, in part, that Failla’s reasoning did not apply, in part due to circuit-
       specific laws, but suggesting that, even if applicable, Failla might be incorrect)) and that it did
       not purport to give creditors carte blanche to violate state foreclosure processes. We
       nevertheless find the case instructive. To the extent that a declaration to surrender property in
       bankruptcy precludes the debtor’s ability to even oppose foreclosure in state court, defendants
       seemingly had no remaining interest to protect or relief to obtain through their section 2-1401
       petition. Indeed, it is abhorrent to our sense of equity that, six years after the bankruptcy,
       defendants claimed injury and sought to recover a property in which they no longer held any
       legal or equitable interest. Defendants’ petition seeks to unwind a foreclosure action, where
       there was no actual loss to them; their interest was nullified by virtue of the bankruptcy
       surrender and the discharge.
¶ 23       Defendants’ cited cases do not convince us otherwise. Although defendants argue that
       stating an intent to surrender property under section 521(a)(2) acts only as a notice provision,


                                                    -7-
       courts have, nevertheless, held that debtors remain bound by the stated intent. See In re
       Plummer, 513 B.R. 135, 142 (Bankr. M.D. Fla. 2014) (“Section 521(a)(2) indeed does serve
       to notify secured creditors of the debtor’s intention as to their collateral, but the statute also
       requires the debtor then to act consistent with their intentions.”); In re Cornejo, 342 B.R. 834,
       837 (Bankr. M.D. Fla. 2005) (“the [d]ebtor relinquishes its interest in the collateral when an
       intention to surrender is communicated”). Moreover, although defendants cite Plummer for the
       concept that a debtor complies with the surrender requirement when he or she allows the
       secured creditor to obtain possession by available “legal” means and they argue that
       foreclosure without proper service is not legal, they omit the full context of Plummer’s
       comments. In that case, the court considered whether “surrender” required the debtor to
       physically turn over possession to the creditor; the court concluded that physical turnover was
       not required, as that would circumvent the creditor’s state law obligations with respect to
       foreclosure. Plummer, 513 B.R. at 143. Accordingly, the court determined that surrender
       obligations are satisfied when the debtor allows the secured creditor
                “to obtain possession by available legal means [(i.e., foreclosure actions)] without
                interference. The debtor is not required to take any affirmative action to physically
                deliver the property. But the debtor cannot impede the creditor’s efforts to take
                possession of its collateral by available legal means. If the debtor fails to comply with
                his intention, courts have employed a variety of remedies, such as *** dismissal of the
                case ***.” (Emphasis added.) Id. at 143-44.
       Similarly, the court in In re Theobald, 218 B.R. 133, 136 (B.A.P. 10th Cir. 1998), noted that
       “Section 521 was not designed to provide a mechanism by which creditors may avoid
       obligations imposed by state law,” but the court there was considering whether a debtor’s
       “surrender” required that the debtor sign a special warranty deed conveying title to the property
       to the creditor. The court rejected that interpretation of “surrender,” noting that it would create
       “a host of problems and additional duties not required by the Bankruptcy Code,” including
       putting the debtor in a position to determine to whom the property should be deeded, if more
       than one lienholder held an interest, and that the creditor would not be required to hold a
       foreclosure sale. Theobald, 218 B.R. at 136. As such, we do not agree with defendants’
       interpretation that allowing the creditor to pursue possession by “legal means” suggests that an
       error in that process results in an injury to defendants or revests them with an interest that they
       had already surrendered.
¶ 24        Again, the facts of this case are unique. They reflect that the Bank filed its foreclosure
       action and, one month later, defendants filed for bankruptcy, having apparently already
       physically abandoned the property. They declared an intent to surrender the property in their
       bankruptcy petition, they did in fact surrender the property without reaffirming or redeeming
       it, and they received discharge in bankruptcy. After the discharge, they received service of
       process (even if defective) of the foreclosure action, and their bankruptcy attorney shortly
       thereafter filed in the foreclosure action the suggestion of bankruptcy. Defendants did not take
       any other action, in the foreclosure case or otherwise, until six years had passed and two
       subsequent purchases of the property were completed. We agree with the trial court that, given
       the foregoing authority and the unique circumstances of this case, defendants cannot now seek
       relief from judgment. Therefore, the court properly dismissed the section 2-1401 petition.




                                                    -8-
¶ 25                                   III. CONCLUSION
¶ 26   For the foregoing reasons, the judgment of the circuit court of Du Page County is affirmed.

¶ 27   Affirmed.




                                              -9-